IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                   July 18, 2008
                                 No. 07-51229
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

SCOTTY DUANE JACKSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-1245-ALL


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Upon revocation of his supervised release, Scotty Duane Jackson was
sentenced to 15 months of imprisonment and an additional seven years of
supervised release. Jackson now appeals that sentence, challenging only the
reasonableness of the seven-year term of supervised release.
      Because Jackson did not object to his sentence in the district court, review
is limited to plain error. See United States v. Lopez-Velasquez, ___ F.3d ___, Nos.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51229

07-10151, 07-10321, 2008 WL 1874577 at *1 (5th Cir. Apr. 29, 2008). Jackson
was initially convicted of possession with intent to distribute marijuana in
violation of 21 U.S.C. § 841(a)(1). Section 841(b)(1)(C) provides for a maximum
imprisonment term of 20 years, and Jackson’s offense is thus a class C felony.
18 U.S.C. § 3559(a)(3). The statute of conviction authorizes a supervised release
term of “at least” three years. § 841(b)(1)(C). However, the default supervised
release statute, 18 U.S.C. § 3583(b)(2) limits the term of supervised release for
Class C felonies to three years. In such a situation, a defendant must be
sentenced to a supervised release term of “not less than nor more than three
years.” United States v. Kelly, 974 F.2d 22, 24 (5th Cir. 1992). In the case of an
additional supervised-release term following revocation, we must also subtract
from that statutorily-mandated three-year term the imprisonment term imposed
upon revocation. 18 U.S.C. § 3583(h).
      We correct overlong supervised release terms under plain error review.
United States v. Meshack, 225 F.3d 556, 578 (5th Cir. 2000). Accordingly
Jackson’s additional supervised release term of seven years is hereby modified
to 21 months. As modified, Jackson’s sentence is affirmed.
      SENTENCE MODIFIED and, as modified, AFFIRMED.




                                        2